Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filled on 05/25/2022. The amendment has been entered. Claims 1, 8 and 15 have been amended and claims 3, 10, and 17 have been cancelled. Claims 1-2,4-9,11-16 and 18-20 are pending, with claims 1, 8 and 15 being independent in the instant application.
Response to Arguments
Applicant's Arguments/Remarks filed on 05/25/2022 on page 1-2 regarding 35 U.S.C. 101 rejections have been fully considered and are found persuasive in view of the amended claims and presented Arguments/Remarks by the Applicant. Therefore, the previous rejection regarding 35 U.S.C. 101 being withdrawn in this current office action.  
Applicant's Arguments/Remarks filed on pages 2-4 regarding 35 U.S.C. 103 rejections have been fully considered and are moot in view of Applicant's amendments to the claims and amended rejections detailed below. The new ground of rejections is necessitated by Applicant's claim amendments. Therefore, the previous rejections regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).

Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1, 2, 4, 7-9, 11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over a Dissertation “Techniques for modeling complex reservoirs and advanced wells” by Yuanlin Jiang (hereinafter Jiang) and in view of an NPL Paper “A Next-Generation Parallel Reservoir Simulator for Giant Reservoirs” by Ali H. Dogru et al. (hereinafter Dogru).
Regarding claim 1, Jiang teaches A computer-implemented method for simulating performance of a reservoir that includes a wellbore, the method comprising: (Jiang discussed in page 21 under chapter 3, in order to build a numerical simulation platform that is modular, efficient, and flexible, while allowing for tight coupling of reservoirs and facilities (i.e., all this information may go into a single global Jacobian matrix) is quite challenging. Therefore, a new flexible data structures have been designed, and implemented in GPRS, with emphasis on compatibility with high performance scalable computational algorithms. Further in page 68 under section 4.2.6, it has been discussed, the multi-segment well model in GPRS (which is robust and computationally efficient), the fully coupled reservoir-facilities framework enables users to decide on the level of complexity for both the reservoir and well models. GPRS can be turned into a wellbore simulator, by using a simple reservoir model as a boundary condition and a complicated wellbore model. In order to test the numerical performance with large numbers of segments and complex wellbore geometry, a test case was set up (e.g. a live-oil reservoir), as an example a 5 × 5 × 2 grid is used to represent the reservoir model and mainly acted as a boundary condition. Therefore, Jiang teaches a computer-implemented method or high performance scalable computational algorithms for simulating performance of a reservoir that includes a wellbore (GPRS or “General Purpose Research Simulator” is a wellbore simulator, which being used to test/simulate the numerical performance with large numbers of segments and complex wellbore geometry).
Jiang teaches performing, in response to determining that a condition is satisfied, the responsive action; (Jiang discussed in page 56-59, under heading ‘Rate Control’, “oil-rate control” as an example of constraint or condition for the total production. The constraint equation can be written in two different ways which are based on different control strategies, and they lead to different matrix structures, numerical performance, and computational results. An equation 4.21 (in page 58) for oil-rate constraint is to equate the mass-rate of the components and it has been discussed in page 59 that the structure of the Jacobian matrix in Figure 4.6 and 4.8 look similar i.e. it is determined that the condition (for the production is same, because the number of stored data blocks is exactly same in Figure 4.6 and 4.8.) is satisfied in this case. It has been discussed in page 59-62, component mass balance equation being rewritten for the oil component equation, simplified the equations. It has been mentioned that Equation 4.21 defined a constant oil-rate control on the MSWell, used as rate constraint equation and can be combined with other equation to form the standard well equation. Moreover, it has been discussed in page 145-150 (in chapter 7) under section 7.5.1, the MSWell equations in the Jacobian matrix are algebraically reduced to a form similar to a StdWell equation. The final result of the algebraic reduction of the MSWell equations is shown in Figure 7.17, which has an identical structure to the matrix of a system with StdWells. It is understood from the above example the condition, when oil-rate constraint is to equate the mass-rate of the components, Jacobian matrix in Figure 4.6 and 4.8 look similar, i.e. the condition is satisfied in this case, then the responsive action being performed (when MSWell equations in the Jacobian matrix are algebraically reduced to a form similar to a StdWell equation) in order to reduce the overall computational cost for the reservoir modelling). 
Jiang teaches determining, in response to performing the responsive action, transfer equations for the model of the wellbore; (In light of Specification of current Application, it has been stated at para [0009]: “transfer equations include a mass balance equation and momentum balance equation for the intelligent completion”; In para [0031]: “An action is a dynamic reaction of an intelligent completion in response to a given condition.” Jiang discussed in page 46-48 under section 4.2: The multi-segment well model (MSWell) is commonly used to describe the important flow behaviors in the wellbore, this model accounts for the pressure drop due to friction and acceleration. Moreover, the MSWell model can be used to simulate multilateral wells. It has been discussed in page 7 under section 1.1.2 (at last para), a multi-segment wellbore (MSWell) model has four variables, namely, mixture velocity, gas and water and pressure, are defined for each segment. The governing equations are the mass balance equations for oil, gas and water and one pressure relation (i.e., momentum balance) for each segment. In page 50 under section 4.2.2 the “Momentum and Mass Balance equations” being described. Therefore, Jiang teaches determining the transfer equations (the mass and momentum balance equations), which is a solution or responsive action being performed for the model (e.g. MSWell) of the wellbore).
Jiang teaches building, using the transfer equations, a wellbore computation matrix for the model of the wellbore; (In light of Specification of current Application, it has been stated at para [0051]: “the wellbore computation matrix is a Jacobian matrix for the model of the wellbore”. Therefore, Examiner would construe the computation matrix as Jacobian matrix while using transfer equation (mass and momentum equations). Jiang discussed in page 51-52, the pressure (momentum balance) equation, each segment has three component mass conservation equations (4.12), where Vsp is the phase superficial velocity. These equations are similar to the component mass balance equations for flow in porous media, which we write for each cell in the reservoir model. The mixture velocity, Vm, becomes one of the primary variables, the MSWell model leads to more rigorous representation of the density of the fluid mixture in a segment. The fluid-mixture density can be written in equation (4.13), where ρm is the density of the fluid mixture. The dependence of density on segment pressure, also considered when constructing the Jacobian matrix.  It has been discussed in page 53 under section 4.2.3: wells in the field are subject to various control strategies. These controls are represented by constraint equations. For the MSWell model, the constraint equation takes the place of the ‘pressure equation’ for the top segment. Several constraint relations and their impact on the Jacobian matrix being discussed and a simple illustration has shown in Figure 4.5, which has a small two-phase reservoir model with 3 × 2 gridblocks. The well has three segments and is perforated in the second and fifth reservoir gridblocks. This two-phase reservoir model with 3 × 2 gridblocks is an example of building a wellbore computation matrix for the model. Therefore, Jiang teaches a wellbore computation matrix being built, using the transfer equations (mass and momentum balance equations), for the model of the wellbore (as discussed above).
Jiang teaches solving the wellbore computation matrix and determining that a solution to the wellbore computation matrix has converged to an acceptable tolerance; (Jiang discussed in page 112 under section 7.2, The generalized minimum residual (GMRES) solver and an iterative algorithm used for solving linear system of equations in the form of Ax = b. Here, A denotes a sparse invertible matrix, b is a right-hand-side (RHS) vector, and x is an unknown vector. For an m x m matrix, GMRES guarantees convergence to the exact solution within m iterations. It has been discussed in page 114-116, under section 7.3 that preconditioners are used to reduce the matrix condition number and speed up the convergence of iterative solvers. A given matrix ‘A’ and a preconditioner M is a matrix, the linear system of M x = b can be solved cheaply, where b is a given RHS vector. It has been mentioned, an equivalent linear system with a much smaller condition number can be solved more efficiently and linear system with a small condition number, AM−1, equation 7.12 will be solved until convergence. Moreover, in page 153 under section 7.5.2, it has been discussed that The JFF matrix is composed of a number of submatrices from wells or well groups, for a single lateral well, the segments form a one-dimensional grid system. Hence, the JWW matrix of the well is a tridiagonal block matrix. Figure 7.20 shows a 9- segment well and its JWW matrix. For multilateral wells, BILU(1) (in Table 7.5) is used for preconditioning the JWW matrices in the second stage of CPR, and that gives excellent overall performance. That means, at this point this solution of matrix provides acceptable convergence. Therefore, Jiang teaches the wellbore computation matrix being solved (Jacobian matrices, as a linear system with smaller condition number, equation 7.12 solved until solution reach to acceptable convergence) and a solution has been determined to the wellbore computation matrix has converged to an acceptable tolerance (by preconditioning the JWW matrix with 9 segments well gives excellent overall performance).
and Jiang teaches responsively determining that the converged solution is indicative of flow in the model of the wellbore. (Jiang discussed in page 175-176, a highly heterogeneous case which has 60 × 220 gridblocks. The porosity and permeability maps of the model are shown in Figure 8.4. In Figure 8.5, many cells with relatively high value (in yellow and green), these cells form the flow paths between the injector and Producers 1, 2, 3. It has been discussed in page 189-190, a new architectural framework being implemented, which reflects the complexity of facilities modeling, including accurate representation of multiphase flow in wellbores and pipe networks. Therefore, Jiang teaches the converged solution (accurate representation of multiphase flow in wellbores and pipeline systems) is indicative of flow in the model of the wellbore).
Jiang teaches determining, based on the converged solution, a location of a well to be drilled; and drilling, based on the determination of the location of the well to be drilled, the well at the determined location. (Jiang disclosed in page 154-155 under section 7.5.3: “A test case was set up to compare the performance of the MSWell and StdWell models. This case also highlights the performance of the CPR and ILU preconditioners with both well models. In this case, the reservoir model is an upscaled version of the top part of SPE10, which has 110×30×16 gridblocks. The model is a highly heterogeneous and has oil and water. Five bilateral horizontal producers and two vertical water injectors are drilled in the reservoir. The producers have three perforations in each horizontal branch. Each injector has two perforations at its bottom. The entire system is shown in Figure 7.22.” Here, the reservoir model has 110×30×16 gridblocks, is highly heterogeneous and has oil and water. This reservoir model drilled with five bilateral horizontal producers and two vertical water injectors, where producers have three perforations and injector has two perforations at its bottom. These are the locations of a well to be drilled, determined based on the performance of two wells “MSWell and StdWell” models). Moreover, it has been discussed in page 193 (at 1st para), the development of a general discrete wellbore model, called GenWell. GenWell extends the MSWell treatment from perforations all the way to the surface. The GenWell model shares the advantages of the MSWell model, but it also allows us to model flow in surface pipeline networks. Therefore, perforations or drilling being performed to the surface based on the converged solution (when best linear solution strategy demonstrated for unstructured reservoir models) from GenWell model).
However, Jiang does not explicitly teach receiving a simulation input file, wherein the simulation input file defines a constraint for an intelligent completion in a model of the wellbore, and wherein the constraint comprises a condition and a responsive action; 
Dogru teaches the method comprising: receiving a simulation input file, wherein the simulation input file defines a constraint for an intelligent completion in a model of the wellbore, and wherein the constraint comprises a condition and a responsive action; (Examiner would construe (under BRI), the claim limitation "determining, from a simulation input file, a constraint ..." as "data input to determine the condition/constraint” for wellbore modeling. Dogru mentioned in Abstract, “This paper describes GigaPOWERS, a new parallel reservoir simulator capable of simulating hundreds of millions of cells to a billion cells, where a unified compositional formulation and an optimization-based well management system has been developed and implemented by using mixed integer nonlinear programming. It has been discussed in page 3 under ‘Formulation’ (at 1st para), a generalized compositional formulation has been adopted, decoupling fluid property treatment from the simulator, which provides simpler maintenance of code containing both black-oil and compositional capabilities, also helps to handle other processes such as thermal, chemical flooding, tracer simulation, etc. Further, in page 3-4 Equations (6-8), mentioned about the constraints such as mole fractions, total moles per component and fluid saturations. One of the main advantages of this formulation is generalized formulation for both black-oil and compositional simulation. The alternative of choosing pressure, phase mole fractions and saturations as main variables are challenging in handling of phase appearances and disappearances, therefore, implemented an algorithm based on the miscibility matrix concept, that allows user to handle all possible phase component scenarios with concise code writing and minimal memory requirements. It has been discussed in page 4-6 under heading ‘Unstructured Parallel Linear Solver’, the parallel unstructured linear solver in GigaPOWERS consists of a combination of single- and multi-level strategy. The multi-level strategy is known as constrained pressure residual (CPR). The CPR method is a kind of divide and-conquer strategy that specifically attacks the nature of multiphase, multicomponent transport problems in reservoir simulation. The basic premise of CPR is that the full system conservation equations and CPR preconditioning involves a pressure predictor-corrector step. CPR aims to decompose the pressure part and approximately solve, i.e. the pressure solution is used to constrain the residual on the full system, thus achieving a more robust and flexible overall solution strategy. These two methods can be combined to produce the two-stage CPR-LSPS method. Moreover, in page 11 under heading ‘Well Modeling’, it has been discussed, the modeling of the flow within MRC (maximum reservoir contact) wells is accomplished by the pressure-flow correlation for the connections (Figure 11) and nodal molar balance. The pressure-flow correlation and molar conservation for black oil and compositional simulation are given in the equations (Equations 25-28). Here, the well modelling being performed/accomplished by the pressure-flow correlation for black oil and compositional simulation and the constraints (e.g. mole fractions, total moles per component and fluid saturations) for the adopted generalized compositional formulation (fluid property treatment from the simulator being decoupled). It has been discussed above that pressure, phase mole fractions and saturations as main variables or constraints and multi-level strategy is known as constrained pressure residual (CPR) being developed, which specifically attacks the nature of multiphase, multicomponent transport problems in reservoir simulation. CPR is a full system conservation equations and CPR preconditioning involves a pressure predictor-corrector step, aims to decompose the pressure part and approximately solve, i.e. the pressure solution is used to constrain the residual on the full system, thus achieving a more robust and flexible overall solution strategy. Therefore, the multiphase, multicomponent transport problems etc. in reservoir simulation are condition/constraint and the “CPR preconditioning solution strategy” is the responsive action for an intelligent completion in a wellbore modelling.
Further, it has been discussed in page 7-8 under heading ‘Unstructured Domains and Parallelization Methods’, the distributed unstructured grid infrastructure (DUGI) provides data organization and algorithms for parallel computation in a fully local referencing system for peer-to-peer communication. Figure 5 illustrated an unstructured domain A, where the distributed packed array is a local array, contains the three colored regions. The green and red data regions contain derived data types which are the MPI SEND-RECV pairs for the Jacobian building and matrix solution operations. It has been discussed in page 22 under Appendix B: ‘Parallel I/O’, 2 different I/O models have been tested to determine which model is best suited for GigaPOWERS simulator. In the second model, each node reads only the data it needs in parallel with all the other nodes using MPI-IO collective calls (based on the MPI-2 standard). MPI-IO provides a standard interface for parallel I/O. There is a rich set of file types and elementary data types available for describing the data pattern for transfer between file and memory. In addition, all necessary bookkeeping, buffering of the I/O requests and gather-scatter operations that are required for transferring the data to/from file and memory are handled within the MPI-IO call. Therefore, Dogru teaches a simulation input file is received by the GigaPOWERS simulator, through “MPI-IO collective calls” (in above example). Because MPI-IO provides a standard interface for parallel Input / Output (I/O), by which a set of file types and elementary data types available for describing the data pattern for transfer between file and memory, i.e. transferring of the data to or from file and memory are handled within the MPI-IO call. It has been discussed above that unstructured grid infrastructure (DUGI) provides data organization and algorithms for parallel computation system for peer-to-peer communication and MPI-IO strategy provided the advantage of receiving input file contains constraint/condition or data input for an intelligent completion in a wellbore modelling).
	Therefore, Jiang and Dogru are analogous art because they are related in performing reservoir simulation. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang and Dogru before him or her, to modify determining the transfer equations and building a wellbore computation matrix for the model of the wellbore, in response to performing the responsive action of Jiang and include the determining a constraint includes a condition and a responsive action and receiving a simulation input file, for defining the constraint/condition of Dogru. The suggestion/motivation for doing so would have been obvious by Dogru because pressure, phase mole fractions and saturations as main variables or constraints and multi-level strategy is known as constrained pressure residual (CPR) being developed, which specifically attacks the nature of multiphase, multicomponent transport problems in reservoir simulation. CPR preconditioning involves a pressure predictor-corrector step, aims to decompose the pressure part and approximately solve, i.e. the pressure solution is used to constrain the residual on the full system. Further, MPI-IO strategy provided the advantage of receiving input file contains constraint/condition or data input for an intelligent completion in a wellbore modelling. (Dogru disclosed in page 4-6 under heading ‘Unstructured Parallel Linear Solver’ and in page 22 under Appendix B: ‘Parallel I/O’). Therefore, it would have been obvious to combine Dogru with Jiang to obtain the invention as specified in the instant claim(s).
	Regarding claim 2, Jiang and Dogru teach The computer-implemented method of claim 1, wherein Jiang teaches the acceptable tolerance is a first acceptable tolerance, and the method further comprising: building a reservoir computation matrix for a model of the reservoir; (Jiang discussed in page 159 (at last para), The Adaptive implicit method (AIM) combines both the fully implicit and explicit methods in one scheme to take advantage of both schemes. In AIM, the ‘problematic’ gridblocks are identified and their primary variables are assigned fully implicit treatment. the primary variable in other gridblocks are treated explicitly. This AIM scheme reduces the size of the Jacobian matrix and lowers the computational solution cost per Newton iteration. Explicit treatment of the majority of the gridblocks also helps to reduce the discretization error and AIM allows us to construct and solve smaller Jacobians per Newton iteration; moreover, the results are more accurate. Therefore, Jiang teaches a reservoir computation matrix (Jacobian matrix with AIM) for a model of the reservoir).
Jiang teaches solving the reservoir computation matrix and determining that a solution to the reservoir computation matrix has converged to a second acceptable tolerance; (Jiang discussed in page 180-186, it has been mentioned under ‘case 3’, a compositional case for a fractured reservoir model was selected to test the performance of the AIM scheme, especially the impact of different percentages of IMPES and FIM on timesteps. The matrix and fractures are discretized into gridblocks according to their shape. About 12% of the reservoir cells are fracture cells, and 24% are matrix cells with connections to the fractures. AIM50 option (AIM with 50% FIM and 50% IMPES) has the best performance and the simulation time is 3.2 times faster than FIM (fully implicit matrix) matrix. It has been discussed in page 192 (at last para): “The data structures and linear solvers we developed are fully compatible … they were designed to be especially efficient in handling the dynamic Jacobian matrices associated with AIM simulation. We demonstrated that the CPR preconditioned GMRES solver based on the new framework is the best linear solution strategy for large-scale AIM simulation of unstructured reservoir models and advanced wells.” Therefore, Jiang teaches solving the reservoir computation matrix (Jacobian matrix for an AIM reservoir model) and a solution to the reservoir computation matrix has converged to a second acceptable tolerance or limit being determined (when AIM50 matrix option best performance)).
and Jiang teaches responsively determining that the converged solution is indicative of flow in the model of the reservoir. (Jiang discussed in page 191 (at 2nd and 3rd para), the new data structures lead to efficient processing of computational kernels (e.g. matrix-vector multiplication, dynamic updating of the Jacobian). All these data structures are fully compatible with the adaptive implicit method (AIM), which is a fundamental and highly desirable feature of GPRS framework. The MSWell model was fully integrated into the new GPRS framework and the MSWell capability in GPRS offers homogeneous and drift-flux flow models, for the flow modeling capability of complex reservoirs and MSWells to be robust and computationally efficient. It has been discussed in page 193 (at 1st para), a general discrete wellbore model called “GenWell” being developed and it extends the MSWell treatment from perforations all the way to the surface. The GenWell model shares the advantages of the MSWell model, but it also allows to model flow in surface pipeline networks. The GenWell model can handle multiphase transient flow in wellbore and pipeline systems with loops, junctions, multiple exits, and arbitrary flow directions. Jiang teaches the converged solution (Jacobian matrix with adaptive implicit method (AIM)) being determined is indicative of flow in the model of the reservoir (because GenWell model shared the advantages of the MSWell model, can handle multiphase transient flow in wellbore, as discussed above).
 Regarding claim 4, Jiang and Dogru teach The computer-implemented method of claim 1, wherein Jiang teaches the transfer equations comprise a mass balance equation and momentum balance equation for the intelligent completion. (Jiang discussed in page 46-48 under section 4.2: The multi-segment well model (MSWell) is commonly used to describe the important flow behaviors in the wellbore, this model accounts for the pressure drop due to friction and acceleration. Moreover, the MSWell model can be used to simulate multilateral wells. It has been discussed in page 7 under section 1.1.2 (at last para), a multi-segment wellbore (MSWell) model has four variables, namely, mixture velocity, gas and water and pressure, are defined for each segment. The governing equations are the mass balance equations for oil, gas and water and one pressure relation (i.e., momentum balance) for each segment. In page 50 under section 4.2.2 the “Momentum and Mass Balance equations” being described. Therefore, Jiang teaches determining the transfer equations (the mass and momentum balance equation), which is a solution or responsive action being performed for the model (e.g. MSWell) of the wellbore).
Regarding claim 7, Jiang and Dogru teach The computer-implemented method of claim 1,	wherein Jiang teaches the model of the wellbore is a complex well network that is generated using a general network approach. (Jiang discussed in page 93 under section 6.1, a general model, referred as “GenWell” being developed, to handle a general branching system like a pipeline network or a complex well and the pipeline system contains loops, crossovers and multiple exits. In page 106, it has been discussed that GenWell model discretizes the entire subsurface and surface piping system into segments and is able to provide more detailed information about the flow behaviors in complex wellbores and pipe networks. Therefore, Jiang teaches the model of the wellbore (e.g. GenWell) is a complex well network that is generated using a general network approach).
Regarding claim 8, Jiang teaches A non-transitory computer-readable medium storing one or more instructions executable by a computer system to perform operations for simulating performance of a reservoir that includes a wellbore, (Jiang discussed in page 21 under chapter 3, in order to build a numerical simulation platform that is modular, efficient, and flexible, while allowing for tight coupling of reservoirs and facilities (i.e., all this information may go into a single global Jacobian matrix) is quite challenging. Therefore, a new flexible data structures have been designed, and implemented in GPRS, with emphasis on compatibility with high performance scalable computational algorithms. It has been discussed in page 68 under section 4.2.6, the multi-segment well model in GPRS (which is robust and computationally efficient), the fully coupled reservoir-facilities framework enables users to decide on the level of complexity for both the reservoir and well models. GPRS can be turned into a wellbore simulator, by using a simple reservoir model as a boundary condition and a complicated wellbore model. In order to test the numerical performance with large numbers of segments and complex wellbore geometry, a test case was set up (e.g. a live-oil reservoir), as an example a 5 × 5 × 2 grid is used to represent the reservoir model and mainly acted as a boundary condition. Further, in page 122, it has been discussed that cache is the memory component embedded in a CPU, which lies between the normal memory and the processor. Any data requested by a processor has to be fetched from memory into cache and then passed to the processor. For example, one of the steps in BILU (0) is to calculate the inverse of all diagonal blocks block matrix format, these related elements, e.g., elements in diagonal blocks, are continuous in memory. When a block solver fetches data from memory to cache, a single fetch loads in a series of contiguous related elements. This significantly reduces the number of fetches (slow operation) and speeds up the overall computation. Therefore, Jiang teaches computer-readable medium or memory stored one or more instructions executable by a computer system to perform operations (e.g. fetch loads, in above example) for simulating performance of a reservoir that includes a wellbore).
Jiang teaches performing, in response to determining that the condition is satisfied, the responsive action; (Jiang discussed in page 56-59, under heading ‘Rate Control’, “oil-rate control” as an example of constraint or condition for the total production. The constraint equation can be written in two different ways which are based on different control strategies, and they lead to different matrix structures, numerical performance, and computational results. An equation 4.21 (in page 58) for oil-rate constraint is to equate the mass-rate of the components and it has been discussed in page 59 that the structure of the Jacobian matrix in Figure 4.6 and 4.8 look similar i.e. it is determined that the condition (for the production is same, because the number of stored data blocks is exactly same in Figure 4.6 and 4.8.) is satisfied in this case. It has been discussed in page 59-62, component mass balance equation being rewritten for the oil component equation, simplified the equations. It has been mentioned that Equation 4.21 defined a constant oil-rate control on the MSWell, used as rate constraint equation and can be combined with other equation to form the standard well equation. Moreover, it has been discussed in page 145-150 (in chapter 7) under section 7.5.1, the MSWell equations in the Jacobian matrix are algebraically reduced to a form similar to a StdWell equation. The final result of the algebraic reduction of the MSWell equations is shown in Figure 7.17, which has an identical structure to the matrix of a system with StdWells. It is understood from the above example the condition, when oil-rate constraint is to equate the mass-rate of the components, Jacobian matrix in Figure 4.6 and 4.8 look similar, i.e. the condition is satisfied in this case, then the responsive action being performed (when MSWell equations in the Jacobian matrix are algebraically reduced to a form similar to a StdWell equation) in order to reduce the overall computational cost for the reservoir modelling).
Jiang teaches determining, in response to performing the responsive action, transfer equations for the model of the wellbore; (In light of Specification of current Application, it has been stated at para [0009]: “transfer equations include a mass balance equation and momentum balance equation for the intelligent completion”; In para [0031]: “An action is a dynamic reaction of an intelligent completion in response to a given condition.” Jiang discussed in page 46-48 under section 4.2: The multi-segment well model (MSWell) is commonly used to describe the important flow behaviors in the wellbore, this model accounts for the pressure drop due to friction and acceleration. Moreover, the MSWell model can be used to simulate multilateral wells. It has been discussed in page 7 under section 1.1.2 (at last para), a multi-segment wellbore (MSWell) model has four variables, namely, mixture velocity, gas and water and pressure, are defined for each segment. The governing equations are the mass balance equations for oil, gas and water and one pressure relation (i.e., momentum balance) for each segment. In page 50 under section 4.2.2 the “Momentum and Mass Balance equations” being described. Therefore, Jiang teaches determining the transfer equations (the mass and momentum balance equation), which is a solution or responsive action being performed for the model (e.g. MSWell) of the wellbore).
Jiang teaches building, using the transfer equations, a wellbore computation matrix for the model of the wellbore; (In light of Specification of current Application, it has been stated at para [0051]: “the wellbore computation matrix is a Jacobian matrix for the model of the wellbore”. Therefore, Examiner would construe the computation matrix as Jacobian matrix while using transfer equation (mass and momentum equations). Jiang discussed in page 51-52, the pressure (momentum balance) equation, each segment has three component mass conservation equations (4.12), where Vsp is the phase superficial velocity. These equations are similar to the component mass balance equations for flow in porous media, which we write for each cell in the reservoir model. The mixture velocity, Vm, becomes one of the primary variables, the MSWell model leads to more rigorous representation of the density of the fluid mixture in a segment. The fluid-mixture density can be written in equation (4.13), where ρm is the density of the fluid mixture. The dependence of density on segment pressure, also considered when constructing the Jacobian matrix.  It has been discussed in page 53 under section 4.2.3: wells in the field are subject to various control strategies. These controls are represented by constraint equations. For the MSWell model, the constraint equation takes the place of the ‘pressure equation’ for the top segment. Several constraint relations and their impact on the Jacobian matrix being discussed and a simple illustration has shown in Figure 4.5, which has a small two-phase reservoir model with 3 × 2 gridblocks. The well has three segments and is perforated in the second and fifth reservoir gridblocks. This two-phase reservoir model with 3 × 2 gridblocks is an example of building a wellbore computation matrix for the model. Therefore, Jiang teaches a wellbore computation matrix being built, using the transfer equations (mass and momentum balance equations), for the model of the wellbore (as discussed above).
Jiang teaches solving the wellbore computation matrix and determining that a solution to the wellbore computation matrix has converged to an acceptable tolerance; (Jiang discussed in page 112 under section 7.2, The generalized minimum residual (GMRES) solver and an iterative algorithm used for solving linear system of equations in the form of Ax = b. Here, A denotes a sparse invertible matrix, b is a right-hand-side (RHS) vector, and x is an unknown vector. For an m x m matrix, GMRES guarantees convergence to the exact solution within m iterations. It has been discussed in page 114-116, under section 7.3 that preconditioners are used to reduce the matrix condition number and speed up the convergence of iterative solvers. A given matrix ‘A’ and a preconditioner M is a matrix, the linear system of M x = b can be solved cheaply, where b is a given RHS vector. It has been mentioned, an equivalent linear system with a much smaller condition number can be solved more efficiently and linear system with a small condition number, AM−1, equation 7.12 will be solved until convergence. Moreover, in page 153 under section 7.5.2, it has been discussed that The JFF matrix is composed of a number of submatrices from wells or well groups, for a single lateral well, the segments form a one-dimensional grid system. Hence, the JWW matrix of the well is a tridiagonal block matrix. Figure 7.20 shows a 9- segment well and its JWW matrix. For multilateral wells, BILU(1) (in Table 7.5) is used for preconditioning the JWW matrices in the second stage of CPR, and that gives excellent overall performance. That means, at this point this solution of matrix provides acceptable convergence. Therefore, Jiang teaches the wellbore computation matrix being solved (Jacobian matrices, as a linear system with smaller condition number, equation 7.12 solved until solution reach to acceptable convergence) and a solution has been determined to the wellbore computation matrix has converged to an acceptable tolerance (by preconditioning the JWW matrix with 9 segments well gives excellent overall performance).
and Jiang teaches responsively determining that the converged solution is indicative of flow in the model of the wellbore. (Jiang discussed in page 175-176, a highly heterogeneous case which has 60 × 220 gridblocks. The porosity and permeability maps of the model are shown in Figure 8.4. In Figure 8.5, many cells with relatively high value (in yellow and green), these cells form the flow paths between the injector and Producers 1, 2, 3. It has been discussed in page 189-190, a new architectural framework being implemented, which reflects the complexity of facilities modeling, including accurate representation of multiphase flow in wellbores and pipe networks. Therefore, Jiang teaches the converged solution (accurate representation of multiphase flow in wellbores and pipeline systems) is indicative of flow in the model of the wellbore).
Jiang teaches determining, based on the converged solution, a location of a well to be drilled; and drilling, based on the determination of the location of the well to be drilled, the well at the determined location. (Jiang disclosed in page 154-155 under section 7.5.3: “A test case was set up to compare the performance of the MSWell and StdWell models. This case also highlights the performance of the CPR and ILU preconditioners with both well models. In this case, the reservoir model is an upscaled version of the top part of SPE10, which has 110×30×16 gridblocks. The model is a highly heterogeneous and has oil and water. Five bilateral horizontal producers and two vertical water injectors are drilled in the reservoir. The producers have three perforations in each horizontal branch. Each injector has two perforations at its bottom. The entire system is shown in Figure 7.22.” Here, the reservoir model has 110×30×16 gridblocks, is highly heterogeneous and has oil and water. This reservoir model drilled with five bilateral horizontal producers and two vertical water injectors, where producers have three perforations and injector has two perforations at its bottom. These are the locations of a well to be drilled, determined based on the performance of two wells “MSWell and StdWell” models). Moreover, it has been discussed in page 193 (at 1st para), the development of a general discrete wellbore model, called GenWell. GenWell extends the MSWell treatment from perforations all the way to the surface. The GenWell model shares the advantages of the MSWell model, but it also allows us to model flow in surface pipeline networks. Therefore, perforations or drilling being performed to the surface based on the converged solution (when best linear solution strategy demonstrated for unstructured reservoir models) from GenWell model).
However, Jiang does not explicitly teach receiving a simulation input file, wherein the simulation input file defines a constraint for an intelligent completion in a model of the wellbore, and wherein the constraint comprises a condition and a responsive action; 
Dogru teaches receiving a simulation input file, wherein the simulation input file defines a constraint for an intelligent completion in a model of the wellbore, and wherein the constraint comprises a condition and a responsive action; (Dogru mentioned in Abstract, “This paper describes GigaPOWERS, a new parallel reservoir simulator capable of simulating hundreds of millions of cells to a billion cells, where a unified compositional formulation and an optimization-based well management system has been developed and implemented by using mixed integer nonlinear programming. It has been discussed in page 3 under ‘Formulation’ (at 1st para), a generalized compositional formulation has been adopted, decoupling fluid property treatment from the simulator, which provides simpler maintenance of code containing both black-oil and compositional capabilities, also helps to handle other processes such as thermal, chemical flooding, tracer simulation, etc. Further, in page 3-4 Equations (6-8), mentioned about the constraints such as mole fractions, total moles per component and fluid saturations. One of the main advantages of this formulation is generalized formulation for both black-oil and compositional simulation. The alternative of choosing pressure, phase mole fractions and saturations as main variables are challenging in handling of phase appearances and disappearances, therefore, implemented an algorithm based on the miscibility matrix concept, that allows user to handle all possible phase component scenarios with concise code writing and minimal memory requirements. It has been discussed in page 4-6 under heading ‘Unstructured Parallel Linear Solver’, the parallel unstructured linear solver in GigaPOWERS consists of a combination of single- and multi-level strategy. The multi-level strategy is known as constrained pressure residual (CPR). The CPR method is a kind of divide and-conquer strategy that specifically attacks the nature of multiphase, multicomponent transport problems in reservoir simulation. The basic premise of CPR is that the full system conservation equations and CPR preconditioning involves a pressure predictor-corrector step. CPR aims to decompose the pressure part and approximately solve, i.e. the pressure solution is used to constrain the residual on the full system, thus achieving a more robust and flexible overall solution strategy. These two methods can be combined to produce the two-stage CPR-LSPS method. Moreover, in page 11 under heading ‘Well Modeling’, it has been discussed, the modeling of the flow within MRC (maximum reservoir contact) wells is accomplished by the pressure-flow correlation for the connections (Figure 11) and nodal molar balance. The pressure-flow correlation and molar conservation for black oil and compositional simulation are given in the equations (Equations 25-28). Here, the well modelling being performed/accomplished by the pressure-flow correlation for black oil and compositional simulation and the constraints (e.g. mole fractions, total moles per component and fluid saturations) for the adopted generalized compositional formulation (fluid property treatment from the simulator being decoupled). It has been discussed above that pressure, phase mole fractions and saturations as main variables or constraints and multi-level strategy is known as constrained pressure residual (CPR) being developed, which specifically attacks the nature of multiphase, multicomponent transport problems in reservoir simulation. CPR is a full system conservation equations and CPR preconditioning involves a pressure predictor-corrector step, aims to decompose the pressure part and approximately solve, i.e. the pressure solution is used to constrain the residual on the full system, thus achieving a more robust and flexible overall solution strategy. Therefore, the multiphase, multicomponent transport problems etc. in reservoir simulation are condition/constraint and the “CPR preconditioning solution strategy” is the responsive action for an intelligent completion in a wellbore modelling.
Further, it has been discussed in page 7-8 under heading ‘Unstructured Domains and Parallelization Methods’, the distributed unstructured grid infrastructure (DUGI) provides data organization and algorithms for parallel computation in a fully local referencing system for peer-to-peer communication. Figure 5 illustrated an unstructured domain A, where the distributed packed array is a local array, contains the three colored regions. The green and red data regions contain derived data types which are the MPI SEND-RECV pairs for the Jacobian building and matrix solution operations. It has been discussed in page 22 under Appendix B: ‘Parallel I/O’, 2 different I/O models have been tested to determine which model is best suited for GigaPOWERS simulator. In the second model, each node reads only the data it needs in parallel with all the other nodes using MPI-IO collective calls (based on the MPI-2 standard). MPI-IO provides a standard interface for parallel I/O. There is a rich set of file types and elementary data types available for describing the data pattern for transfer between file and memory. In addition, all necessary bookkeeping, buffering of the I/O requests and gather-scatter operations that are required for transferring the data to/from file and memory are handled within the MPI-IO call. Therefore, Dogru teaches a simulation input file is received by the GigaPOWERS simulator, through “MPI-IO collective calls” (in above example). Because MPI-IO provides a standard interface for parallel Input / Output (I/O), by which a set of file types and elementary data types available for describing the data pattern for transfer between file and memory, i.e. transferring of the data to or from file and memory are handled within the MPI-IO call. It has been discussed above that unstructured grid infrastructure (DUGI) provides data organization and algorithms for parallel computation system for peer-to-peer communication and MPI-IO strategy provided the advantage of receiving input file contains constraint/condition or data input for an intelligent completion in a wellbore modelling).
	Therefore, Jiang and Dogru are analogous art because they are related in performing reservoir simulation. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang and Dogru before him or her, to modify determining the transfer equations and building a wellbore computation matrix for the model of the wellbore, in response to performing the responsive action of Jiang and include the determining a constraint includes a condition and a responsive action and receiving a simulation input file, for defining the constraint/condition of Dogru. The suggestion/motivation for doing so would have been obvious by Dogru because pressure, phase mole fractions and saturations as main variables or constraints and multi-level strategy is known as constrained pressure residual (CPR) being developed, which specifically attacks the nature of multiphase, multicomponent transport problems in reservoir simulation. CPR preconditioning involves a pressure predictor-corrector step, aims to decompose the pressure part and approximately solve, i.e. the pressure solution is used to constrain the residual on the full system. Further, MPI-IO strategy provided the advantage of receiving input file contains constraint/condition or data input for an intelligent completion in a wellbore modelling. (Dogru disclosed in page 4-6 under heading ‘Unstructured Parallel Linear Solver’ and in page 22 under Appendix B: ‘Parallel I/O’). Therefore, it would have been obvious to combine Dogru with Jiang to obtain the invention as specified in the instant claim(s).
Regarding claims 9-11, 13 and 14, Jiang and Dogru teach The non-transitory computer-readable medium of claim 8, are incorporating the rejections of claims 2-4, 6 and 7 respectively, because claims 9-11, 13 and 14 have substantially similar claim language as claims 2-4, 6 and 7, therefore, claims 9-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Dogru as discussed above for substantially similar rationale.
Regarding claim 15, Jiang teaches A system for simulating performance of a reservoir that includes a wellbore, the system comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising: (Jiang discussed in page 21 under chapter 3, in order to build a numerical simulation platform that is modular, efficient, and flexible, while allowing for tight coupling of reservoirs and facilities (i.e., all this information may go into a single global Jacobian matrix) is quite challenging. Therefore, a new flexible data structures have been designed, and implemented in GPRS, with emphasis on compatibility with high performance scalable computational algorithms. It has been discussed in page 68 under section 4.2.6, the multi-segment well model in GPRS (which is robust and computationally efficient), the fully coupled reservoir-facilities framework enables users to decide on the level of complexity for both the reservoir and well models. GPRS can be turned into a wellbore simulator, by using a simple reservoir model as a boundary condition and a complicated wellbore model. In order to test the numerical performance with large numbers of segments and complex wellbore geometry, a test case was set up (e.g. a live-oil reservoir, as an example a 5 × 5 × 2 grid), Further, in page 122, it has been discussed that cache is the memory component embedded in a CPU, which lies between the normal memory and the processor. Any data requested by a processor has to be fetched from memory into cache and then passed to the processor. For example, one of the steps in BILU (0) is to calculate the inverse of all diagonal blocks block matrix format, these related elements, e.g., elements in diagonal blocks, are continuous in memory. When a block solver fetches data from memory to cache, a single fetch loads in a series of contiguous related elements. This significantly reduces the number of fetches (slow operation) and speeds up the overall computation. Therefore, Jiang teaches computer-readable medium or memory stored one or more instructions executable by a computer system to perform operations (e.g. fetch loads, in above example) for simulating performance of a reservoir that includes a wellbore) and computer the system comprising: one or more processors and a non-transitory computer-readable storage medium (memory) is coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform simulation operations).
Regarding the rest of the claim limitations of claim 15, are being taught by Jiang and Dogru, are incorporating the rejections of claims 1 and 8, because claim 15 has substantially similar claim language as claims 1 and 8, therefore the whole claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Dogru as discussed above for substantially similar rationale.
Regarding claims 16-18 and 20, Jiang and Dogru The system of claim 15, are incorporating the rejections of claims 2-4 and 6 respectively, because claims 16-18 and 20 have substantially similar claim language as claims 2-4 and 6, therefore, claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Dogru as discussed above for substantially similar rationale.  
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Dogru and further in view of Vachon (Pub. No. US2015/0161304A1) (hereinafter Vachon) (IDS provided on 1/6/2020).
Regarding claim 5, Jiang and Dogru teach The computer-implemented method of claim 1, wherein Jiang teaches determining transfer equations for the model of the wellbore comprises: (Jiang discussed in page 46-48 under section 4.2: The multi-segment well model (MSWell) is commonly used to describe the important flow behaviors in the wellbore, this model accounts for the pressure drop due to friction and acceleration. Moreover, the MSWell model can be used to simulate multilateral wells. It has been discussed in page 7 under section 1.1.2 (at last para), a multi-segment wellbore (MSWell) model has four variables, namely, mixture velocity, gas and water and pressure, are defined for each segment. The governing equations are the mass balance equations for oil, gas and water and one pressure relation (i.e., momentum balance) for each segment. In page 50 under section 4.2.2 the “Momentum and Mass Balance equations” being described. Therefore, Jiang teaches determining the transfer equations (the mass and momentum balance equation), which is a solution or responsive action being performed for the model (e.g. MSWell) of the wellbore).
However, Jiang and Dogru do not explicitly teach calculating a pressure drop through the intelligent completion, wherein the pressure drop through the intelligent completion comprises a pressure drop through a flow control device of the intelligent completion.
Vachon teaches calculating a pressure drop through the intelligent completion, wherein the pressure drop through the intelligent completion comprises a pressure drop through a flow control device of the intelligent completion. (Vachon disclosed in page 1 para [0005]: “the recovery utilizes flow control devices (FCDs), which are tools that regulate fluids passing into or out of wellbores by choking flow.” In para [0007]: “each FCD is simulated as a separate wellbore and then impose constraints on bottom hole pressures, rates and steam-trap control.” It has been discussed in page 1 para [0010], predicting a differential pressure of a fluid (in a method of simulating hydrocarbon production from a reservoir) that includes both water and steam through stages separated by chokes of a well flow control device. Equation 1, is for ΔP (pressure drop in psi) estimation for flow through orifices in turbulent flow, for predicting a differential pressure of a fluid. Therefore, Vachon teaches a pressure drop calculated through a flow control device of the intelligent completion).
Therefore, Jiang, Dogru and Vachon are analogous art because they are related in performing reservoir simulation. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang, Dogru and Vachon before him or her, to modify the determining the constraint and performing responsive action for an intelligent completion of Jiang and Dogru to include the calculating the pressure drop through a flow control device of the intelligent completion of Vachon. The suggestion/motivation for doing so would have been obvious by Vachon because pressure drop estimation for flow through orifices in turbulent flow, for predicting a differential pressure of a fluid in a method of simulating hydrocarbon production and flow control devices (FCDs), are tools that regulate fluids passing into or out of wellbores by choking flow. (Vachon disclosed in page 1 para [0010 and 0005]). Therefore, it would have been obvious to combine Vachon with Jiang and Dogru to obtain the invention as specified in the instant claim(s).
Regarding claims 12 and 19, Jiang and Dogru teach The non-transitory computer-readable medium of claim 8 and The system of claim 15, are incorporating the rejections of claim 5, because claims 12 and 19 have substantially similar claim language as claim 5, therefore claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Dogru and Vachon as discussed above for substantially similar rationale. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Dogru and further in view of Rashid et al. (Pub. No. US2014/0262235A1) (hereinafter Rashid) (IDS provided on 1/6/2020)
Regarding claim 6, Jiang and Dogru teach The computer-implemented method of claim 1, however Rashid teaches the responsive action comprises at least one of: changing a status of the intelligent completion or gradually choking the intelligent completion. (In light of Specification of current Application, in para [0003 and 0031]: interval control valves (ICVs) are active devices (which is an example of Flow control devices (FCDs) according to para [0002]) used to choke the intelligent completion. An action of an intelligent completion can be adjusted a status (for example, open or close), one or more settings. Therefore, Examiner would construe the ICVs or FCD being used in changing the status, by opening or closing the valve of ICV or FCD during the intelligent completion. Rashid discussed in page 3 para [0043], a reservoir simulator and an optimization program can be used to calculate changes in the inflow areas of each FCV settings. In page 3 para [0046]: “If the FCV has discrete positions, this is accomplished by advancing the open position of each control valve by 1 position, waiting for the flow rates to stabilize at the tubing head or gathering point and recording them, then moving the position of the control valve back to the original point. If the valve is wide open, then obtain the derivative by going backward one position, recording the flow rates and then returning to the fully open position.” Therefore, Rashid teaches the status of the control valves got changed (each control valve is advanced with open position or if the valve is wide open, returning back to open position after recording the flow rates) during the intelligent completion).
Therefore, Jiang, Dogru and Rashid are analogous art because they are related in performing reservoir simulation. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang, Dogru and Rashid before him or her, to modify determining of constraints and responsive action of Jiang and Dogru and include the changing a status of the intelligent completion by Rashid. The suggestion/motivation for doing so would have been obvious by Rashid because the status of the control valves got changed (each control valve is advanced with open position or if the valve is wide open, returning back to open position after recording the flow rates) during the intelligent completion (Rashid disclosed in page 3 para [0043 and 0046]). Therefore, it would have been obvious to combine Rashid with Jiang and Dogru to obtain the invention as specified in the instant claim(s).
Conclusion
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. An NPL Journal “Determination and Implication of Ultimate Water Cut in Well-Spacing Design for Developed Reservoirs with Water Coning” by Samir Prasun et al. disclosed a reservoir simulation study to determine water cut development pattern in the closed drainage area. There is also a need to verify the ultimate water-cut concept for closed boundary reservoir and to find a determination method that could be used for reservoir development design. In the developed multi-well reservoirs, spaced wells produce from closed drainage areas with no-flow boundaries (NFB). In such systems, oil depletion is continuous so, physically, water-cut should never stabilize but continuously increase at the rate dependent upon the size of well-spacing. Thus, there should be a relationship between water cut progression, well-spacing, and oil recovery. The relationship is important for an operator to consider producing with ultimate water-cut and determine the best size of well-spacing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/NUPUR DEBNATH/Examiner, Art Unit 2148
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148